DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to amendments filed 06 June 2022.
Claims 1 and 5 – 23 are pending.
The claims, as amended in Examiner’s Amendment, are in condition for allowance.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Zeszutek (Reg. No. 72,595) on 17 June 2022.
The application has been amended as follows: 
Claims
1. (Currently Amended)  A method, comprising: 
receiving a user definition of a memory shape including: 
a quantity of contiguous columns of a memory array; 
a quantity of contiguous rows of the memory array; and 
a major dimension of the memory shape corresponding to a dimension of the memory shape by which data is written to 
allocating a multidimensional, contiguous, physical portion of the memory array according to the user definition, wherein the physical portion comprises a plurality of memory cells; 
storing a first data element and a second data element in the multidimensional, contiguous, physical portion corresponding to the memory shape; 
storing only the first data element in a first column of the multidimensional, contiguous, physical portion; and 
storing only the second data element in a second column of the multidimensional, contiguous, physical portion, wherein the first column is adjacent to the second column.

7. (Currently Amended)  A method, comprising: 
receiving a first user definition of a memory shape including to a major dimension corresponding to a dimension of the memory shape by which data is written to 
receiving a second user definition specifying a plurality of the memory shape[[s]]; 
allocating physically contiguous columns and contiguous rows of memory cells of a memory array according to the first and second user definitions;
storing only a first data element in a first column of the physically contiguous columns and contiguous rows of the memory cells; and
storing only a second data element in a second column of the physically contiguous columns and contiguous rows of the memory cells, wherein the first column is adjacent to the second column.




8. (Currently Amended)  The method of claim 7, further comprising mapping existing data to the plurality of the memory shape[[s]].

9. (Currently Amended)  The method of claim 8, wherein mapping the existing data comprises mapping the existing data from memory, other than the memory array, to the plurality of the memory shape[[s]].

10. (Currently Amended)  The method of claim 8, wherein mapping the existing data comprises mapping the existing data from the memory array to the plurality of the memory shape[[s]].

11. (Currently Amended)  An apparatus, comprising: 
a memory device; and 
a host coupled to the memory device, wherein the host is configured to: 
receive a first user definition of a memory shape including to a major dimension corresponding to a dimension of the memory shape by which data is written to 
receive a second user definition specifying a plurality of the memory shape[[s]]; 
allocate contiguous columns and contiguous rows of memory cells of a single physical memory component of the memory device according to the first and second user definitions; 
store a plurality of data elements contiguously in the contiguous columns and the contiguous rows of the memory cells according to the first and second user definitions and the major dimension;
store only a first data element in a first column of the contiguous columns and the contiguous rows of the memory cells; and
store only a second data element in a second column of the contiguous columns and the contiguous rows of the memory cells, wherein the first column is adjacent to the second column.




13. (Currently Amended)  The apparatus of claim 11, wherein the host is configured to allocate the contiguous columns and contiguous rows of memory cells of the single physical memory component such that each of the plurality of the memory shape[[s]] comprises memory cells coupled to common access lines.

15.  (Currently Amended)  The apparatus of claim 14, wherein the sensing circuitry is configured to: 
perform the operation on a third data element of a first one of the memory shapes; and 
perform the operation on a fourth data element of a second one of the memory shapes.

21. (Currently Amended)  A method, comprising: 
receiving a user definition of a memory shape including: 
a quantity of contiguous columns of a memory array; 
a quantity of contiguous rows of the memory array; and 
a major dimension of the memory shape corresponding to a dimension of the memory shape by which data is written to 
allocating a multidimensional, contiguous, physical portion of the memory array according to the user definition, wherein the physical portion comprises a plurality of memory cells; 
storing a first data element and a second data element in the multidimensional, contiguous, physical portion corresponding to the memory shape; 
storing only the first data element in a first row of the multidimensional, contiguous, physical portion; and 
storing only the second data element in a second row of the multidimensional, contiguous, physical portion, wherein the first row is adjacent to the second row.

22. (Currently Amended)  A method, comprising: 
receiving a first user definition of a memory shape including to a major dimension corresponding to a dimension of the memory shape by which data is written to 
receiving a second user definition specifying a plurality of the memory shape[[s]]; 
allocating physically contiguous columns and contiguous rows of memory cells of a memory array according to the first and second user definitions;
storing only a first data element in a first row of the physically contiguous columns and contiguous rows of the memory cells; and
storing only a second data element in a second row of the physically contiguous columns and contiguous rows of the memory cells, wherein the first row is adjacent to the second row.




23. (Currently Amended)  An apparatus, comprising: 
a memory device; and 
a host coupled to the memory device, wherein the host is configured to: 
receive a first user definition of a memory shape including to a major dimension corresponding to a dimension of the memory shape by which data is written to memory cells of the memory shape; 
receive a second user definition of specifying a plurality of the memory shape[[s]]; 
allocate contiguous columns and contiguous rows of memory cells of a single physical memory component of the memory device according to the first and second user definitions; 
store a plurality of data elements contiguously in the contiguous columns and the contiguous rows of the memory cells according to the first and second user definitions and the major dimension;
store only a first data element in a first row of the contiguous columns and the contiguous rows of the memory cells; and
store only a second data element in a second row of the contiguous columns and the contiguous rows of the memory cells, wherein the first row is adjacent to the second row.




Reasons for Allowance
Double patenting rejection is withdrawn in view of terminal disclaimer filed 06 June 2022.
Claims 1, 7 and 11 have been amended to include previous claim 3 that has been indicated as allowable in Office Action mailed 07 March 2022.  Therefore, claims 1, 7 and 11 are allowable over prior art.
Claims, dependent upon independent claims 1, 7 or 11, are also considered allowable for the same reasons as said independent claims.
Claim 21 recites previous claim 4, written in independent form, that has been indicated as allowable in Office Action mailed 07 March 2022.  Therefore, claim 21 is allowable over prior art.
Claim 22 recites previous claim 7 incorporating limitations of previous claim 4 that has been indicated as allowable in Office Action mailed 07 March 2022.  Therefore, claim 22 is allowable over prior art.
Claim 23 recites previous claim 11 incorporating limitations of previous claim 4 that has been indicated as allowable in Office Action mailed 07 March 2022.  Therefore, claim 23 is allowable over prior art.
The claims, as amended in Examiner’s Amendment, are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIE YEW whose telephone number is (571)270-5282. The examiner can normally be reached Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIE YEW/            Primary Examiner, Art Unit 2139